U NITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthe Quarter Ended June 30, 2016 Commission file number 000-29599 PATRIOT NATIONAL BANCORP, INC. (Exact name of registrant as specified in its charter) Connecticut 06-1559137 (State of incorporation) (I.R.S. Employer Identification Number) 900 Bedford Street, Stamford, Connecticut 06901 (Address of principal executive offices) (203) 324-7500 (Registrant’s telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act: Large Accelerated Filer Accelerated Filer Non-Accelerated Filer _ Smaller Reporting Company _ X_ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes No X_ State the number of shares outstanding of each of the registrant’s classes of common equity, as of the latest practicable date. Common stock, $0.01 par value per share, 3,958,486 shares outstanding as of the close of business August 12, 2016. EXPLANATORY NOTE: The Company is filing this Amendment No. 1 on Form 10-Q/A (this “Amended Filing”) to its Quarterly Report on Form 10-Q for the three and six months ended June 30, 2016 (“Original Filing”) to: (i) restatemanagement's conclusions regarding the effectiveness of its disclosure controls and procedures as of June 30, 2016; (ii) reissue the consolidated financial statements for the three month and six month periods ended June 30, 2016 toreflect changes in the provision for loan lossesresulting from the material weaknesses in internal controls over financial reporting. Accordingly, the Company hereby amends and replaces in their entirety Items 1, 2, and 4 in Part I. For the convenience of the reader, this Amended Filing sets forth the Original Filing, as modified where necessary to reflect the restatement and revisions. All other statements and provisions in the Form 10-Q have not been updated and remain unchanged. Subsequent to filing the June 30, 2016 Form 10-Q, management became aware of the results of a bankruptcy court ordered auction which took place in June 2016, involving the collateral of one of the impaired loans at June 30, 2016. Management also became aware that the court later approved the bid received at the auction and the sale of said collateral occurred in August 2016. Management made the determination that some of this information was publicly available by the time of the filing of the June 30, 2016 Form 10-Q and should have been included in the valuation of the impaired loan in the June 30, 2016 Form 10-Q. The resulting $2.0 million adjustment to the provision for loan losses ($1.2 adjustment to net income) for the three and six month periods ended June 30, 2016 was determined to be material to earnings. The restatement has no impact on the audit report for the year ended December 31, 2015 or the quarter ended March 31, 2016. The Company has concluded that there is a material weakness in internal control over financial reporting, related the allowance for loan losses, as the Company did not maintain effective controls over (i) the recording, monitoring and valuation of eligible collateral when calculating specific reserves on impaired loans; and (ii) controls over the development and monitoring of qualitative factors used in calculating the general component of the loan loss reserve in accordance with the approved allowance for loan losses policy. Specifically the Company’s management has determined that the Company’s financial reporting controls and procedures with respect to the allowance for loan losses were not operating effectively for the quarter ended June 30, 2016. Accordingly, management has determined that the Company's disclosure controls and procedures were not effective as of June 30, 2016. As required by Rule 12b-15, the Company's principal executive officer and principal financial officer are providing new currently dated certifications. Accordingly, the Company hereby amends Item 6 in Part II in the Original Filing to reflect the filing of the new certifications. Except as described above, this Amended Filing does not amend, update or change any other items or disclosures in the Original Filing and does not purport to reflect any information or events subsequent to the filing thereof. As such, this Amended Filing speaks only as of the date the Original Filing was filed, and the Company has not undertaken herein to amend, supplement or update any information contained in the Original Filing to give effect to any subsequent events. Accordingly, this Amended Filing should be read in conjunction with the Company's filings made with the SEC subsequent to the filing of the Original Filing, including any amendment to those filings. Except as described above, this Amendment Number 1 to the Form 10-Q continues to speak as of the original filing date, and does not reflect the events that may have occurred subsequent to the original filing date and does not modifyor update in any way disclosures made in the original Form 10-Q other than the changes described above. For additional information about this restatement refer to Note 1. Basis of Presentation and Restatement of Consolidated Financial Statements, of the Notes to consolidated financial statements. TABLE OF CONTENTS PART I- FINANCIAL INFORMATION 3 Item 1: Consolidated Financial Statements 3 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements Of Operations (Unaudited) 4 Consolidated Statements Of Comprehensive Income (Loss)(Unaudited) 5 Consolidated Statements Of Shareholders’ Equity (Unaudited) 6 Consolidated Statements Of Cash Flows (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 8 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3: Quantitative and Qualitative Disclosures about Market Risk 49 Item 4: Controls and Procedures 52 PART II - OTHER INFORMATION 54 Item 1: Legal Proceedings 54 Item 1A: Risk Factors 54 Item 6: Exhibits 54 SIGNATURES 55 PART I- FINANCIAL INFORMATION Item 1: Consolidated Financial Statements PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Unaudited) Restated June 30, 2016 December 31, 2015 ASSETS (in thousands, except shares and per share amounts) Cash and due from banks: Noninterest bearing deposits and cash $ 2,893 $ 2,588 Interest bearing deposits 43,594 82,812 Total cash and cash equivalents 46,487 85,400 Securities: Available for sale securities, at fair value (Note 2) 23,037 29,377 Other Investments 4,450 4,450 Restricted stock, at cost 7,982 8,645 Total securities 35,469 42,472 Loans receivable (net of allowance for loan losses: 2016: $7,209; 2015: $5,242) (Note 3) 479,127 Premises and equipment, net 29,972 29,421 Other real estate owned 851 - Accrued interest and dividends receivable 2,120 2,010 Deferred tax asset (Note 7) 13,836 13,763 Other assets 1,679 1,338 Total assets $ $ 653,531 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Deposits (Note 5): Noninterest bearing deposits $ 75,244 $ 85,065 Interest bearing deposits 371,092 359,615 Total deposits 446,336 444,680 Federal Home Loan Bank borrowings (Note 9) 128,000 132,000 Junior subordinated debt owed to unconsolidated trust (Note 9) 8,248 8,248 Note Payable (Note 9) 1,846 1,939 Advances from borrowers for taxes and insurance 2,451 2,367 Accrued expenses and other liabilities 3,064 2,833 Total liabilities 589,945 592,067 Shareholders' equity Preferred stock, no par value; 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value, 100,000,000 shares authorized; 3,959,903 and 3,957,377 shares issued; 3,958,733 and 3,956,207 shares outstanding; at June 30, 2016 and December 31, 2015, respectively 40 40 Additional paid-in capital 106,876 106,568 Accumulated deficit ) ) Less: Treasury stock, at cost: 2016 and 2015, 1,170 shares ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity 61,464 Total liabilities and shareholders' equity $ $ 653,531 See Accompanying Notes to Consolidated Financial Statements. 3 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Restated Restated (in thousands, except per share amounts) Interest and Dividend Income Interest and fees on loans $ 5,783 $ 5,924 $ 11,623 $ 11,470 Interest on investment securities 132 119 274 235 Dividends on investment securities 90 60 176 117 Other interest income 28 17 69 46 Total interest and dividend income 6,033 6,120 12,142 11,868 Interest Expense Interest on deposits 496 513 969 1,042 Interest on Federal Home Loan Bank borrowings 64 85 185 156 Interest on subordinated debt 83 73 165 144 Interest on other borrowings 8 - 16 - Total interest expense 651 671 1,335 1,342 Net interest income 5,382 5,449 10,807 10,526 Provision for Loan Losses - 250 Net interest income after provision for loan losses 5,449 10,276 Non-Interest Income Loan application, inspection & processing fees 21 105 88 155 Fees and service charges 150 147 301 321 Rental Income 104 177 207 110 Other income 90 22 179 259 Total non-interest income 365 451 775 845 Non-Interest Expense Salaries and benefits 2,615 2,395 5,165 4,739 Occupancy and equipment expense 750 909 1,530 1,864 Data processing expense 241 255 526 505 Advertising and promotional expenses 96 137 213 187 Professional and other outside services 364 391 773 960 Loan administration and processing expenses 8 7 16 29 Regulatory assessments 147 157 294 311 Insurance expense 56 83 111 164 Material and communications 115 106 208 187 Other operating expenses 344 319 664 544 Total non-interest expense 4,736 4,759 9,500 9,490 Income (loss)before income taxes ) 1,141 1,631 Expense (Benefit) for income taxes ) 452 52 653 Net income (loss) $ ) $ 689 $ 71 $ 978 Basic and diluted income (loss)per share (1) $ ) $ 0.18 $ $ 0.25 All common stock data has been restated for a 1-for-10 reverse stock split which took effect on March 4, 2015. See Accompanying Notes to Consolidated Financial Statements. 4 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, Restated Restated in thousands (in thousands) Net income (loss) $ ) $ 689 $ 71 $ 978 Other comprehensive income (loss) : Unrealized holding gains (losses) on securities 59 ) 115 227 Income tax effect ) 18 ) ) Total other comprehensive income (loss) 36 ) 71 136 Total comprehensive income (loss) $ ) $ 662 $ $ 1,114 See Accompanying Notes to Consolidated Financial Statements. 5 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Unaudited) (in thousands, except shares) Additional Restated Accumulated Other Restated Number of Shares Common Stock Paid-In Capital Accumulated Deficit Treasury Stock Comprehensive Loss Total Balance at December 31, 2014 3,924,192 $ 39 $ 106,108 $ ) $ ) $ ) $ 58,735 Net Income - - - 978 - - 978 Unrealized holding gain on available for sale securities, net of taxes - 136 136 Total comprehensive income - 1,114 Share-based compensation expense - - 227 - - - 227 Issuance of restricted stock 450 - Balance, June 30, 2015 3,924,642 $ 39 $ 106,335 $ ) $ ) $ ) $ 60,076 Balance December 31, 2015 3,956,207 40 106,568 ) ) ) 61,464 Net income (restated) - - - 71 - - 71 Unrealized holding gain on available for sale securities, net of taxes - 71 71 Total comprehensive income (restated) - Share-based compensation expense - - 308 - - - 308 Issuance of restricted stock 2,526 - Balance, June 30, 2016 (restated) 3,958,733 $ 40 $ 106,876 $ ) $ ) $ ) $ See Accompanying Notes to Consolidated Financial Statements. 6 PATRIOT NATIONAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, Restated 2016 2015 (in thousands) Cash Flows from Operating Activities: Net income $ 71 $ 978 Adjustments to reconcile net income to net cash provided by operating activities: Amortization (accretion) of investment premiums and discounts, net 35 107 Amortization and accretion of purchase loan premiums and discounts, net 8 158 Provision for loan losses 250 Depreciation and amortization 616 499 Share-based compensation 308 227 Deferred income taxes ) 619 Gain on acquisition of OREO ) - Changes in assets and liabilities: (Increase) decrease in net deferred loan costs (8 ) 232 Increase in accrued interest and dividends receivable ) ) Increase in other assets ) ) Increase in accrued expenses and other liabilities 231 514 Net cash provided by operating activities 2,641 3,424 Cash Flows from Investing Activities: Principal repayments on available for sale securities 1,389 2,157 Proceeds from call of available for sale securities 5,031 - (Purchases) redemptions of Federal Reserve Bank stock ) 38 Redemptions of Federal Home Loan Bank stock 711 - Increase in loans ) ) Purchase of bank premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net increase in deposits 1,656 14,340 Decrease in FHLB borrowings ) ) Repayment of Note Payable ) - Increase in advances from borrowers for taxes and insurance 84 82 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and Cash Equivalents: Beginning 85,400 73,258 Ending $ 46,487 $ 53,093 Interest paid $ $ Income taxes paid $ - $ 3 Transfer of loans to other real estate owned $ $ - See Accompanying Notes to Consolidated Financial Statements. 7 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1: Basis of Financial Statement Presentation and Restatement of Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements of Patriot National Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries including Patriot Bank N.A. (the “Bank”), have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying unaudited condensed consolidated financial statements presented herein should be read in conjunction with the previously filed audited financial statements of the Company and notes thereto for the year ended December31,2015. The Consolidated Balance Sheet at December31,2015 presented herein has been derived from the audited financial statements ofthe Company at that date, but does not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. Effective June 30, 2016, the Company has reclassified loans secured by 1-4 Family Non-owner occupied real estate to “Residential” from the “Commercial Real Estate” classification. Amounts presented for prior periods have been reclassified for consistency with the current period. See Note 3: Loans Receivable and Allowance for Loan Losses for additional information. Certain additional other prior period amounts have been reclassified to conform to current year presentation. The information furnished reflects, in the opinion of management, all normal recurring adjustments necessary for a fair presentation of the results for the interim periods presented. The results of operations for the three and six months ended June 30, 2016 are not necessarily indicative of the results of operations that may be expected for the remainder of 2016. Restatement of Consolidated Financial Statements The Company has restated its previously filed interim financial statements as of andfor the three and six months ended June 30, 2016. The restatement had the effect of reducing net income for the three months ended June 30, 2016 from net income of $614 thousand to a net loss of $582 thousand. For the six months then ended, net income was reduced from $1,267 thousand to $71 thousand. Basic and diluted income per share was reduced from $0.16 to a loss of $0.15 for the three months ended June 30, 2016, and from $0.32 to $0.02 for the six months then ended. The Company has determined to increase the loan loss reserve for one specific impaired loan due to information and further analysis regarding the full collectability of this loan. Subsequent to filing the original Form 10-Q, information became known, whichwas available at the time the impairment analysis was prepared, regarding the valuation of certain collateral included in the analysis. To fully reserve for this loan, an increase in the Company’s loan loss provision for the three months ended June 30, 2016 of $1,959,128 is required. The $1.96 million increase in the Company’s loan loss provision has been reflected herein, as well as its impact on earnings, earnings per share, loans receivable, the allowance for loan losses, deferred tax assets, regulatory capital and equity. The effect of these changes on the consolidated financial statements of the Company is as follows. Three Months Ended June 30, 2016 Six Months Ended June 30, 2016 Previously Reported Adjustment Restated Previously Reported Adjustment Restated (in thousands, except shares and per share amounts) Provision for loan losses $ - $ 1,959 $ 1,959 $ - $ 1,959 $ 1,959 Income before income taxes 1,011 ) ) 2,082 ) 123 (Benefit) expense for income taxes 397 ) ) 815 ) 52 Net income 614 ) ) 1,267 ) 71 Total comprehensive income (loss) Basic and diluted income per share $ 0.16 $ ) $ ) $ 0.32 $ ) $ 0.02 Consolidated Statement of Cash Flows: Net income N/A N/A N/A ) 71 Provision for loan losses N/A N/A N/A - Deferred income taxes N/A N/A N/A ) ) As of June 30, 2016 Previously Reported Adjustment Restated Loans receivable, net of allowance for loan losses $ 523,404 $ ) $ 521,445 Deferred tax asset 13,073 763 13,836 Total assets Accumulated deficit ) ) ) Total shareholders' equity ) The restatement had no impact on the Company‘s consolidated financial statements as of and for the periods ended June 30, 2015 or December 31, 2015. 8 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 2: Investment Securities The amortized cost, gross unrealized gains and losses and approximate fair values of available-for-sale securities at June 30, 2016 and December 31, 2015 are as follows: (in thousands) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value June 30, 2016: U. S. Government agency mortgage-backed securities $ 12,170 $ 21 $ ) $ 12,139 Corporate bonds 9,000 - ) 8,898 Subordinated Notes 2,000 - - 2,000 $ 23,170 $ 21 $ ) $ 23,037 December 31, 2015: U. S. Government agency bonds $ 5,000 $ - $ ) $ 4,954 U. S. Government agency mortgage-backed securities 13,625 - ) 13,413 Corporate bonds 9,000 71 ) 9,010 Subordinated Notes 2,000 - - 2,000 $ 29,625 $ 71 $ ) $ 29,377 The following table presents the gross unrealized loss and fair value of the Company’s available-for-sale securities, aggregated by the length of time the individual securities have been in a continuous loss position, at June 30, 2016 and December 31, 2015: Less Than 12 Months 12 Months or More Total (in thousands) Fair Unrealized Fair Unrealized Fair Unrealized Value Loss Value Loss Value Loss June 30, 2016: U. S. Government agency mortgage - backed securities $ - $ - $ 7,136 $ ) $ 7,136 $ ) Corporate bonds 2,985 ) 5,913 ) 8,898 ) Totals $ 2,985 $ ) $ 13,049 $ ) $ 16,034 $ ) December 31, 2015: U. S. Government agency bonds $ 4,954 $ ) $ - $ - $ 4,954 $ ) U. S. Government agency mortgage - backed securities 2,863 ) 10,550 ) 13,413 ) Corporate bonds - - 5,939 ) 5,939 ) Totals $ 7,817 $ ) $ 16,489 $ ) $ 24,306 $ ) At June 30, 2016, six of ten available-for-sale securities had unrealized losses with an average depreciation of 0.7% from the total amortized cost. At December31,2015, nine out of eleven available-for-sale securities had unrealized losses with an aggregate depreciation of 1.3% from the total amortized cost. 9 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company performs a quarterly analysis of those securities that are in an unrealized loss position to determine if those losses qualify as other-than-temporary impairments. This analysis considers the following criteria in its determination: the ability of the issuer to meet its obligations, management’s plans and ability to maintain its investment in the security, the length of time and the amount by which the security has been in a loss position, the interest rate environment, the general economic environment and prospects or projections for improvement or deterioration. Management believes that none of the unrealized losses on available-for-sale securities noted above are other than temporary due to the fact that they relate to market interest rate changes on U.S. Government agency debt, corporate debt and mortgage-backed securities issued by U.S.Government agencies. Management considers the issuers of the securities to be financially sound, the corporate bonds are investment grade and the Company expects to receive all contractual principal and interest related to these investments. Because the Company does not intend to sell the investments, and it will not be required to sell the investments before recovery of their amortized cost basis, which may be at maturity, the Company does not consider those investments to be other-than-temporarily impaired at June 30, 2016. The amortized cost and fair value of available-for-sale debt securities at June 30, 2016 by contractual maturity are presented below. Actual maturities of mortgage-backed securities may differ from contractual maturities because the mortgages underlying the securities may be prepaid without any penalties. The actual maturities will also differ from contractual maturities because issuers of certain securities retain early call or prepayment rights. (in thousands) Amortized Cost Fair Value Maturity: Due after five years through ten years $ 11,000 $ 10,898 U.S. Government agency mortgage-backed securities 12,170 12,139 Total $ 23,170 $ 23,037 At June 30, 2016 and December 31, 2015, securities of $4.9 and $5.5 million, respectively, were pledged with the Federal Reserve Bank of New York primarily to secure municipal deposits. There were no sales of available-for-sale securities in during the six-month periods ended June 30, 2016 or June 30, 2015. Note 3: Loans Receivable and Allowance for Loan Losses Loans that the Company has the intent and ability to hold for the foreseeable future or until maturity generally are reported at their outstanding unpaid principal balances adjusted for unearned income, the allowance for loan losses, and any unamortized deferred fees or costs. Interest income is accrued based on the unpaid principal balance. Loan application fees are non interest income, while other certain direct origination costs are deferred and amortized as a level yield adjustment over the respective term of the loan and reported in interest income. The accrual of interest on loans is discontinued at the time the loan is 90 days past due for payment unless the loan is well-secured and in process of collection. Consumer installment loans are typically charged off no later than 180 days past due. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual status or charged off at an earlier date if collection of principal or interest is considered doubtful. 10 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) All interest accrued but not collected for loans that are placed on nonaccrual status or charged off are reversed against interest income. The interest on these loans is accounted for on the cash-basis method until qualifying for return to accrual status. Upon receipt of cash, the cash received is first applied to satisfy principal and then applied to interest unless the loan is in a cure period and Management believes there will be a loss. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. A summary of the Company’s loan portfolio at June 30, 2016 and December 31, 2015 is as follows: Restated (in thousands) June 30, December 31, Inc (Dec) Inc/(Dec) % Commercial and Industrial $ 71,658 $ 59,752 $ 11,906 % Commercial Real Estate 270,003 245,828 24,175 Construction 26,094 15,551 10,543 Construction to permanent- CRE 4,229 4,880 ) ) Residential 104,746 110,837 ) ) Consumer/Other 51,924 47,521 4,403 9.3 Total Loans 528,654 484,369 44,285 9.1 Allowance for loan losses ) ) ) Loans receivable, net $ $ 479,127 $ % Amounts presented at December 31, 2015 include $28.2 million of loans secured by 1-4 Family Non-owner Occupied real estate in the Residential category, reclassified from Commercial Real Estate for consistency with the June 30, 2016 presentation. Net unamortized purchase loan premiums aggregated $0.8 million and $0.9 million as of June 30, 2016 and December 31, 2015, respectively. Net deferred loan costs aggregated $0.3 million as of June 30, 2016 and December 31, 2015. The Company's lending activities are conducted principally in Fairfield and New Haven Counties in Connecticut and Westchester County in New York, and the five Boroughs of New York City. The Company originates commercial real estate loans, commercial business loans, and a variety of consumer loans. In addition, the Company previously had originated loans on residential real estate. All residential and commercial mortgage loans are collateralized primarily by first or second mortgages on real estate. The ability and willingness of borrowers to satisfy their loan obligations is dependent to some degree on the status of the regional economy as well as upon the regional real estate market. Accordingly, the ultimate collectability of a substantial portion of the loan portfolio and the recovery of a substantial portion of any resulting real estate acquired is susceptible to changes in market conditions. The Company has established credit policies applicable to each type of lending activity in which it engages, by which it evaluates the creditworthiness of each customer and, in most cases, extends credit of up to 75% of the market value of the collateral for commercial real estate at the date of the credit extension depending on the Company's evaluation of the borrowers' creditworthiness and type of collateral and up to 80% for multi–family real estate. In the case of construction loans, the maximum loan-to-value is 75% of the “as completed” appraised value. The appraised value of collateral is monitored on an ongoing basis and additional collateral is requested when warranted. Real estate is the primary form of collateral. Other important forms of collateral are accounts receivable, inventory, other business assets, marketable securities and time deposits. 11 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Risk characteristics of the Company’s portfolio classes include the following: Commercial and Industrial Loans – The Company’s commercial and industrial loan portfolio consists primarily of commercial business loans and lines of credit to businesses and professionals. These loans are usually made to finance accounts receivable, the purchase of inventory or new or used equipment and for other short or long-term working capital purposes. These loans are generally secured by business assets, but are also occasionally offered on an unsecured basis. In granting this type of loan, the Company primarily looks to the borrower’s cash flow as the source of repayment with collateral and personal guarantees, where obtained, as a secondary source. Payments on such loans are often dependent upon the successful operation of the underlying business involved. Repayment of such loans may therefore be negatively impacted by adverse changes in economic conditions, management’s inability to effectively manage the business, claims of others against the borrower’s assets which may take priority over the Company’s claims against assets, death or disability of the borrower or loss of markets for the borrower’s products or services. Commercial Real Estate Loans – In underwriting commercial real estate loans, the Company evaluates both the prospective borrower’s ability to make timely payments on the loan and the value of the property securing the loans. Repayment of such loans may be negatively impacted should the borrower default or should there be a substantial decline in the value of the property securing the loan or decline in general economic conditions. Where the owner occupies the property, the Company also evaluates the business ability to repay the loan on a timely basis. In addition, the Company may require personal guarantees, lease assignments and/or the guarantee of the operating company when the property is owner occupied. Construction Loans – Construction loans are short-term loans (generally up to eighteen months) secured by land for both residential and commercial development. The loans are generally made for acquisition and improvements. Funds are disbursed as phases of construction are completed. Included in this category are loans to construct single family homes where no contract of sale exists. These loans are based upon the experience and the financial strength of the builder, the type and location of the property and other factors. Construction loans are generally personally guaranteed by the principal(s). Repayment of such loans may be negatively impacted by the builders’ inability to complete construction, by a downturn in the new construction market, by a significant increase in interest rates or by decline in general economic conditions. Construction to Perm-CRE – One time close of a construction facility converting to an amortizing mortgage loan typically upon an event which would include a certificate of occupancy as well as stabilization, defined as cash flow sufficient to support a pre-defined minimum debt coverage ratio, as well as other conditions and covenants particular to the loan type. The construction facility would typically carry a floating rate, then upon conversion to amortization would reset at a predetermined spread over FHLB with a minimum interest rate. Residential Real Estate Loans – Home equity loans secured by real estate properties are offered by the Company. The Company no longer offers residential mortgages, having exited this business in 2013. Repayment of residential real estate loans may be negatively impacted should the borrower have financial difficulties, should there be a significant decline in the value of the property securing the loan or should there be decline in general economic conditions. Consumer/ Other Loans – The Company also offers installment loans, credit cards, and consumer overdraft and reserve lines of credit to individuals. Repayments of such loans are often dependent on the personal income of the borrower which may be negatively impacted by adverse changes in economic conditions. The Company does not place a high emphasis on originating these types of loans. 12 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company does not have any lending programs commonly referred to as subprime lending. Subprime lending generally targets borrowers with weakened credit histories typically characterized by payment delinquencies, previous charge-offs, judgments, bankruptcies, or borrowers with questionable repayment capacity as evidenced by low credit scores or high debt-burdened ratios. The following table sets forth activity in our allowance for loan losses, by loan type, for the three and six months ended June 30, 2016. The following table also details the amount of loans receivable that are evaluated individually and collectively for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment, as of June 30, 2016. (in thousands) Restated Restated Three months ended June 30, 2016 Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer/ Other Unallocated Total Allowance for loan losses: Beginning Balance $ 1,083 $ 1,943 $ 650 $ 121 $ 624 $ 609 $ 217 $ 5,247 Charge-offs - (1 ) - (1 ) Recoveries 3 - - - 1 - - 4 Provision 352 ) 24 22 ) ) Ending Balance $ $ 2,295 $ $ 145 $ 647 $ 531 $ 22 $ Six months ended June 30, 2016 Allowance for loan losses: Beginning Balance $ 1,027 $ 1,970 $ 486 $ 123 $ 740 $ 677 $ 219 $ 5,242 Charge-offs - (4 ) (2 ) - (6 ) Recoveries 12 - - - 1 1 - 14 Provision 325 ) 22 ) ) ) Ending Balance $ $ 2,295 $ $ 145 $ 647 $ 531 $ 22 $ Ending balance: individually evaluated for impairment - 2 - $ Ending balance: collectively evaluated for impairment 423 2,295 145 647 529 22 $ Total allowance for loan losses $ $ 2,295 $ $ 145 $ 647 $ 531 $ 22 $ 7,209 As of June 30, 2016 Total loans ending balance $ 71,658 $ 270,003 $ 26,094 $ 4,229 $ 104,746 $ 51,924 $ - $ 528,654 Ending balance: individually evaluated for impairment $ 3,272 $ 6,526 $ - $ - $ 4,515 $ 546 $ - $ 14,859 Ending balance: collectively evaluated for impairment $ 68,386 $ 263,477 $ 26,094 $ 4,229 $ 100,231 $ 51,378 $ - $ 513,795 13 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth activity in our allowance for loan losses, by loan type, for the three and six months ended June 30, 2015. The following table also details the amount of loans receivable that are evaluated individually and collectively for impairment, and the related portion of the allowance for loan losses that is allocated to each loan portfolio segment, as of December 31, 2015. (in thousands) Three months ended June 30, 2015 Commercial and Industrial Commercial Real Estate Construction Construction to Permanent Residential Consumer Unallocated Total Allowance for loan losses: Beginning Balance $ 1,297 $ 2,024 $ 222 $ 191 $ 730 $ 711 $ 18 $ 5,193 Charge-offs - Recoveries 14 - 1 - 15 Provision ) 121 53 ) 102 14 80 - Ending Balance $ 982 $ 2,145 $ 275 $ 150 $ 832 $ 726 $ 98 $ 5,208 Six Months Ended June 30, 2015 Allowance for loan losses: Beginning Balance $ 1,918 $ 1,419 $ 63 $ 215 $ 831 $ 478 $ - $ 4,924 Charge-offs - (3 ) (7 ) - ) Recoveries 30 - - 5 - 9 - 44 Provision ) 726 212 ) 4 246 98 250 Ending Balance $ 982 $ 2,145 $ 275 $ 150 $ 832 $ 726 $ 98 $ 5,208 As of December 31, 2015 Ending balance: individually evaluated for impairment - 3 - 3 Ending balance: collectively evaluated for impairment 1,027 1,970 486 123 740 674 219 5,239 Total allowance for loan losses $ 1,027 $ 1,970 $ 486 $ 123 $ 740 $ 677 $ 219 $ 5,242 Total loans ending balance $ 59,752 $ 245,828 $ 15,551 $ 4,880 $ 110,837 $ 47,521 $ - $ 484,369 Ending balance: individually evaluated for impairment - 7,745 - - 4,556 550 - 12,851 Ending balance: collectively evaluated for impairment $ 59,752 $ 238,083 $ 15,551 $ 4,880 $ 106,281 $ 46,971 $ - $ 471,518 The Company monitors the credit quality of its loans receivable in an ongoing manner. Credit quality is monitored by reviewing certain credit quality indicators, including loan to value ratios, debt service coverage ratios and credit scores. The Company has a risk rating system as part of the risk assessment of its loan portfolio. The Company’s lending officers are required to assign a risk rating to each loan in their portfolio at origination, which is ratified or modified by the Loan Committee to which the loan is submitted for approval. When the lender learns of important financial developments, the risk rating is reviewed accordingly, and adjusted if necessary. Similarly, the Loan Committee can adjust a risk rating. The Company employs a loan officer whose responsibility is to independently review the ratings annually for all commercial credits over $250,000. The Company uses an independent third party loan reviewer who performs quarterly reviews of a sample of loans, validating the Company’s risk ratings assigned to such loans. Any upgrades or downgrades to classified loans must be approved by the Management Loan Committee. 14 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) When assigning a risk rating to a loan, management utilizes the Company’s internal eleven-point risk rating system. An asset is considered “special mention” when it has a potential weakness based on objective evidence, but does not currently expose the Company to sufficient risk to warrant classification in one of the following categories: ● An asset is considered “substandard” if it is not adequately protected by the current net worth and paying capacity of the obligor or the collateral pledged, if any. Substandard assets have well-defined weaknesses based on objective evidence, and are characterized by the “distinct possibility” that the Company will sustain “some loss” if the deficiencies are not corrected. ● Assets classified as “doubtful” have all of the weaknesses inherent in those classified “substandard” with the added characteristic that the weaknesses present make “collection or liquidation in full,” on the basis of currently existing facts, conditions, and values, “highly questionable and improbable.” Charge–off generally commences after the loan is classified “doubtful” to reduce the loan to its recoverable balance. If the account is classified as “loss”, the full balance is charged off regardless of the potential recovery from the sale of the collateral. That amount is recognized as a recovery after the collateral is sold. In accordance with FFIEC (“Federal Financial Institutions Examination Council”) published policies establishing uniform criteria for the classification of retail credit based on delinquency status, “Open-end” credits are charged off when 180 days delinquent and “Closed-end” credits are charged off when 120 days delinquent. I ncluded in loans receivable are loans for which the accrual of interest income has been discontinued due to deterioration in the financial condition of the borrowers. The unpaid principal balances of loans on nonaccrual status and considered impaired were $4.8 million at June 30, 2016 and $1.6 million at December 31, 2015. The $4.8 million of non-accrual loans at June 30, 2016 is comprised of five relationships, for which a specific reserve of $3.0 million, as restatedhas been established. The $1.6 million of non-accrual loans at December 31, 2015 was comprised of three relationships, for which a specific reserve of $3,000 had been established. The non-accrual increase of $3.2 million from December 31, 2015 is largely related to a single impairedcommercial loan, to which the $3.0 million, as restatedincrease in specific reserves is also attributable. As this relationship moved to non-accrual status $1.02 million of loan loss allocation, tied to other loans that were no longer considered criticized, was reallocated to this new non-accrual relationship. The Company determined, based on its analysis regarding the collectability of this loan, to fully reserve for this loan. Accordingly an increase in the Company’s loan loss provision for the three months ended June 30, 2016, of $1.96 million was recorded via a charge against earnings. Despite the Company’s decision to fully reserve for this loan as of June 30, 2016 , the Company has commenced recovery actions for alleged fraudacross all available avenues, including insurance coverage and claims against third parties. Potentially responsive insurance coverage, under which the Company has sought recovery, includes a Financial Institution Bond with a limit of liability of $5.0 million above a $50,000 deductible. The Company will vigorously pursue its avenues of recovery, including insurance coverage and third party claims. Management believes that this single relationship is not indicative of a credit quality trend within the portfolio, and that the overall credit quality of the Company’s loan portfolio continues to be strong and stable. If non-accrual loans had been performing in accordance with their contractual terms, the Company would have recorded the following amounts of additional income: (dollars in thousands) Three months ended June 30, 2016 $ 58 Six months ended June 30, 2016 $ 196 Three months ended June 30, 2015 $ 4 Six months ended June 30, 2015 $ 8 15 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, and delinquency status, of non-accrual loans at June 30, 2016: (in thousands) 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non- Accrual Loans Commercial & Industrial Pass $ - $ - $ - $ - $ - $ - Substandard - - 3,208 3,208 - 3,208 Total Commercial & Industrial $ - $ - $ 3,208 $ 3,208 $ - $ 3,208 Commercial Real Estate Substandard $ - $ - $ - $ - $ - Total Commercial Real Estate $ - $ - $ - $ - $ - $ - Residential Real Estate Substandard $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Total Residential Real Estate $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Consumer Substandard $ - $ - $ 2 $ 2 $ - $ 2 Total Consumer $ - $ - $ 2 $ 2 $ - $ 2 Total $ - $ - $ 4,800 $ 4,800 $ - $ 4,800 16 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail, anddelinquency status, of non-accrual loans at December 31, 2015: (in thousands) 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Non- Accrual Loans Commercial & Industrial Pass $ - $ - $ - $ - $ - $ - Substandard - Total Commercial & Industrial $ - $ - $ - $ - $ - $ - Commercial Real Estate Substandard $ - $ - $ - $ - $ - $ - Total Commercial Real Estate $ - $ - $ - $ - $ - $ - Residential Real Estate Substandard $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Total Residential Real Estate $ - $ - $ 1,590 $ 1,590 $ - $ 1,590 Consumer/ Other Substandard $ - $ - $ 3 $ 3 $ - $ 3 Total Consumer / Other $ - $ - $ 3 $ 3 $ - $ 3 Total $ - $ - $ 1,593 $ 1,593 $ - $ 1,593 Generally, loans are placed on non-accruing status when they become 90 days or more delinquent, and remain on non-accrual status until they are brought current, have at least six months of performance under the loan terms, and factors indicating reasonable doubt about the timely collection of payments no longer exist. Therefore, loans may be current in accordance with their loan terms, or may be less than 90 days delinquent and still be on a non-accruing status. At June 30, 2016, five loans were on non-accrual status totaling $4.8 million. For these five loans a specific reserve of $3.0 million has been established. 17 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at June 30, 2016. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial & Industrial Pass $ 39 $ - $ - $ 39 $ 68,406 $ 68,445 $ - $ 68,445 Special Mention - $ - - - Substandard - 5 $ 5 3,208 3,213 Total Commercial & Industrial $ 39 $ - $ - $ 39 $ 68,411 $ 68,450 $ 3,208 $ 71,658 Commercial Real Estate Pass $ 934 $ - $ - $ 934 $ 262,958 $ 263,892 $ - $ 263,892 Special Mention - 5,226 $ 5,226 - 5,226 Substandard - 885 $ 885 - 885 Total Commercial Real Estate $ 934 $ - $ - $ 934 $ 269,069 $ 270,003 $ - $ 270,003 Construction Pass $ - $ - $ - $ - $ 26,094 $ 26,094 $ - $ 26,094 Total Construction $ - $ - $ - $ - $ 26,094 $ 26,094 $ - $ 26,094 Construction to Permanent Pass $ - $ - $ - $ - $ 4,229 $ 4,229 $ - $ 4,229 Total Construction to Permanent $ - $ - $ - $ - $ 4,229 $ 4,229 $ - $ 4,229 Residential Real Estate Pass $ 388 $ 10 $ 1,485 $ 1,883 $ 101,273 $ 103,156 $ - $ 103,156 Substandard - $ - 1,590 1,590 Total Residential Real Estate $ 388 $ 10 $ 1,485 $ 1,883 $ 101,273 $ 103,156 $ 1,590 $ 104,746 Consumer/ Other Pass $ 402 $ - $ 6 $ 408 $ 51,514 $ 51,922 $ - $ 51,922 Substandard - $ - 2 $ 2 Total Consumer/ Other $ 402 $ - $ 6 $ 408 $ 51,514 $ 51,922 $ 2 $ 51,924 Total Pass $ 1,763 $ 10 $ 1,491 $ 3,264 $ 514,474 $ 517,738 $ - $ 517,738 Special Mention - 5,226 $ 5,226 - 5,226 Substandard - 890 $ 890 4,800 5,690 Grand Total $ 1,763 $ 10 $ 1,491 $ 3,264 $ 520,590 $ 523,854 $ 4,800 $ 528,654 18 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table sets forth the detail and delinquency status of loans receivable, by performing and non-performing loans at December 31, 2015. (in thousands) Performing (Accruing) Loans 31-60 Days Past Due 61-90 Days Past Due Greater Than 90 Days Total Past Due Current Total Performing Loans Total Non- Accrual Loans Total Loans Commercial & Industrial Pass $ 43 $ 605 $ 520 $ 1,168 $ 55,600 $ 56,768 $ - $ 56,768 Special Mention - Substandard 2,977 - - 2,977 7 2,984 - 2,984 Total Commercial & Industrial $ 3,020 $ 605 $ 520 $ 4,145 $ 55,607 $ 59,752 $ - $ 59,752 Commercial Real Estate Pass $ - $ - $ - $ - $ 237,996 $ 237,996 $ - $ 237,996 Special Mention - 5,322 5,322 - 5,322 Substandard 840 - - 840 1,670 2,510 - 2,510 Total Commercial Real Estate $ 840 $ - $ - $ 840 $ 244,988 $ 245,828 $ - $ 245,828 Construction Pass $ - $ - $ - $ - $ 15,551 $ 15,551 $ - $ 15,551 Total Construction $ - $ - $ - $ - $ 15,551 $ 15,551 $ - $ 15,551 Construction to Permanent Pass $ - $ - $ - $ - $ 4,880 $ 4,880 $ - $ 4,880 Special Mention - Substandard - Total Construction to Permanent $ - $ - $ - $ - $ 4,880 $ 4,880 $ - $ 4,880 Residential Real Estate Pass $ 154 $ 87 $ 1,517 $ 1,758 $ 107,489 $ 109,247 $ - $ 109,247 Special Mention - Substandard - 1,590 1,590 Total Residential Real Estate $ 154 $ 87 $ 1,517 $ 1,758 $ 107,489 $ 109,247 $ 1,590 $ 110,837 Consumer/ Other Pass $ 309 $ 2 $ 9 $ 320 $ 47,198 $ 47,518 $ - $ 47,518 Special Mention - Substandard - 3 3 Total Consumer/ Other $ 309 $ 2 $ 9 $ 320 $ 47,198 $ 47,518 $ 3 $ 47,521 Total Pass $ 506 $ 694 $ 2,046 $ 3,246 $ 468,714 $ 471,960 - $ 471,960 Special Mention - 5,322 5,322 - 5,322 Substandard 3,817 - - 3,817 1,677 5,494 1,593 7,087 Grand Total $ 4,323 $ 694 $ 2,046 $ 7,063 $ 475,713 $ 482,776 $ 1,593 $ 484,369 December 31, 2015 loan balances have been reclassified to be consistent with the June 30, 2016 presentation. Impaired Loans Impaired loans consist of non-accrual loans, Troubled Debt Restructurings (“TDRs”), and loans previously classified as TDRs that have been upgraded. As of June 30, 2016, the Company’s impairment analysis resulted in identification of $14.9 million of impaired loans, for which specific reserves of $3.0 million, as restated were required at June 30, 2016, compared to $12.9 million of impaired loans at December 31, 2015, for which specific reserves of $3,000 were required. Loans that did not require specific reserves have sufficient collateral values, less costs to sell, supporting the carrying balances of the loans. In some cases, there may be no specific reserves because the Company already charged off the specific impairment. Once a borrower is in default, the Company is under no obligation to advance additional funds on unused commitments. 19 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Troubled Debt Restructurings On a case-by-case basis, the Company may agree to modify the contractual terms of a borrower’s loan to assist customers who may be experiencing financial difficulty. If the borrower is experiencing financial difficulties and a concession has been made, the loan is classified as a troubled debt restructured loan. For the three and six months ended June 30, 2016 and 2015, there were no loans modified as a “troubled debt restructuring”. At June 30, 2016 and December 31, 2015, there were no commitments to advance additional funds under troubled debt restructured loans. Substantially all of our troubled debt restructured loan modifications involve lowering the monthly payments on such loans through either a reduction in interest rate below market rate, an extension of the term of the loan, or a combination of these two methods. These modifications rarely result in the forgiveness of principal or accrued interest. In addition, we frequently obtain additional collateral or guarantor support when modifying commercial loans. If the borrower had demonstrated performance under the previous terms and our underwriting process shows the borrower has the capacity to continue to perform under the restructured terms, the loan will continue to accrue interest. Non-accruing restructured loans may be returned to accrual status when there has been a sustained period of repayment performance (generally six consecutive months of payments) and both principal and interest are deemed collectible. All troubled debt restructurings are classified as impaired loans, which are individually evaluated for impairment. The following table summarizes impaired loans by loan portfolio class as of June 30, 2016: Restated (in thousands) Recorded Investment Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ $ 327 $ - Commercial Real Estate 6,526 7,031 - Construction - 287 - Residential 4,515 5,518 - Consumer/ Other 544 629 Total: $ 11,880 $ 13,792 $ - With an allowance recorded: Commercial & Industrial $ 2,977 $ 2,977 $ Commercial Real Estate - - - Construction - - - Residential - - - Consumer/ Other 2 2 2 Total: $ $ 2,979 $ Commercial & Industrial $ 3,272 $ 3,304 $ Commercial Real Estate 6,526 7,031 - Construction - 287 - Residential 4,515 5,518 - Consumer/ Other 546 631 2 Total: $ 14,859 $ 16,771 $ 20 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table summarizes impaired loans by loan portfolio class as of December 31, 2015: (in thousands) Recorded Investment Principal Balance Related Allowance With no related allowance recorded: Commercial & Industrial $ - $ 96 $ - Commercial Real Estate 7,745 8,259 - Construction - 287 - Construction to Permanent - - - Residential 4,556 5,559 - Consumer/ Other 547 633 - Total: $ 12,848 $ 14,834 $ - With an allowance recorded: Consumer 3 3 3 Total: $ 3 $ 3 $ 3 Commercial & Industrial $ - $ 96 $ - Commercial Real Estate 7,745 8,259 - Construction - 287 - Residential 4,556 5,559 - Consumer/ Other 550 636 3 Total: $ 12,851 $ 14,837 $ 3 21 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following tables summarize additional information regarding impaired loans for the three and six months ended June 30, 2016 and 2015. Three Months Ended June 30, (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial & Industrial $ $ - $ - $ - Commercial Real Estate 7,524 79 8,025 94 Residential 4,525 31 3,392 32 Consumer/ Other 545 5 551 5 Total: $ 12,710 $ 115 $ 11,968 $ 131 With an allowance recorded: Commercial & Industrial $ $ - $ - $ - Commercial Real Estate - Residential - Consumer/ Other 2 - - - Total: $ 2,979 $ - $ - $ - Commercial & Industrial $ 3,093 $ - $ - $ - Commercial Real Estate 7,524 79 8,025 94 Residential 4,525 31 3,392 32 Consumer/ Other 547 5 551 5 Total: $ 15,688 $ 115 $ 11,968 $ 131 22 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Six Months Ended June 30, (in thousands) Average Recorded Investment Interest Income Recognized Average Recorded Investment Interest Income Recognized With no related allowance recorded: Commercial & Industrial $ 148 $ - $ 1 $ - Commercial Real Estate 7,597 159 8,160 Residential 4,535 62 3,459 63 Consumer/ Other 546 9 552 9 Total: $ 12,826 $ 230 $ 12,172 $ 260 With an allowance recorded: Commercial & Industrial $ $ - $ - $ - Commercial Real Estate - Residential - Consumer/ Other 2 - 1 - Total: $ 1,916 $ - $ 1 $ - Commercial & Industrial $ 2,062 $ - $ 1 $ - Commercial Real Estate 7,597 159 8,160 188 Residential 4,535 62 3,459 63 Consumer/ Other 548 9 553 9 Total: $ 14,742 $ 230 $ 12,173 $ 260 23 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 4: Other Real Estate Owned At June 30, 2016, Other Real Estate Owned (“OREO”) consisted of a single property whichconsists of raw landand is suitable for multi-use construction. The following table presents a summary of OREO activity for the six months ended June 30, 2016: (in thousands) OREO Balance at December 31, 2015 $ - Transfers from loans 840 Gain recognized in acquisition 11 Balance at June 30, 2016 $ 851 The recognized gain represents the amount by which fair market value of the property, net of estimated liquidation costs, exceeded the remaining loan balance as of the date possession was taken of the property. As of and for the six months ended June 30, 2015, there was no OREO activity. Note 5 :Deposits The following table is a summary of the Company’s deposits at: (in thousands) June 30, December 31, Non-interest bearing $ 75,244 $ 85,065 Interest bearing NOW 28,745 28,684 Savings 124,196 106,291 Money market 18,486 19,522 Time certificates, less than $250,000 125,668 139,455 Time certificates, $250,000 or more 16,812 17,509 Brokered Deposits 57,185 48,154 Total interest bearing 371,092 359,615 Total Deposits $ 446,336 $ 444,680 24 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 6 : Share-Based Compensation and Employee Benefit Plan The Company maintains the Patriot National Bancorp, Inc. 2012 Stock Plan (the “Plan”) to provide an incentive to directors and employees of the Company. Grants under the Plan may take the form of stock options, restricted stock and phantom stock units. Up to three million shares of the Company’s common stock and one million phantom stock units may be issued under the Plan, subject to certain limitations. As of June 30, 2016, 2,819,216 shares of common stock and one million phantom stock units are available for issuance under the Plan. Restricted stock grants are available to directors and employees and generally vest in annual installments over a three, four or five year period from the date of grant, as determined by the Compensation Committee of the Company’s Board of Directors. Vesting may be accelerated under certain circumstances. The Company expenses the grant date fair value of all share-based compensation over the requisite vesting periods on a prorated straight-line basis. During the three and six months ended June 30, 2016, the Company recorded $0.2 million and $0.3 million of total stock-based compensation, respectively. During the three and six months ended June 30, 2015, the Company recorded $0.1 million and $0.2 million of total stock-based compensation, respectively. During the six months ended June 30, 2016, the Company issued 5,884 shares of restricted stock to directors and 52,200 shares of restricted stock to employees under the 2012 Stock Plan. The following is a summary of the status of the Company’s restricted shares as of June 30, 2016, and changes therein during periods indicated. Three months ended June 30, 2016: Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at March 31, 2016 113,938 $ 14.06 Granted - - Vested ) 14.72 Forfeited ) 11.31 Non-vested at June 30, 2016 107,199 $ 14.16 Six months ended June 30, 2016: Non-vested at December 31, 2015 55,854 $ 12.83 Granted 58,084 15.25 Vested ) 14.72 Forfeited ) 11.31 Non-vested at June 30, 2016 107,199 $ 14.16 25 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following is a summary of the status of the Company’s restricted shares as of June 30, 2015, and changes therein during periods indicated. Three months ended June 30, 2015: Number of Shares Awarded Weighted Average Grant Date Fair Value Non-vested at March 31, 2015 81,923 $ 12.93 Granted - - Vested ) 17.25 Non-vested at June 30, 2015 81,698 $ 12.92 Six months ended June 30, 2015: Non-vested at December 31, 2014 79,208 $ 12.79 Granted 2,940 17.00 Vested ) 17.25 Non-vested at June 30, 2015 81,698 $ 12.92 Expected future stock award expense related to the non-vested restricted awards as of June 30, 2016, is $1.3 million, which is expected to be recognized over an average period of 2.56 years. The Company had no outstanding stock options at June 30, 2016. The Company offers a 401K retirement plan (the “401K”), which provides for tax-deferred salary deductions for eligible employees. Employees may choose to make voluntary contributions to the 401K, limited to an annual maximum amount as set forth periodically by the Internal Revenue Service. The Company matches 50% of such contributions, up to a maximum of six percent. During the three and six months ended June 30, 2016, compensation expense under the Plan aggregated $0.04 million and $0.08 million, respectively. During the three and six months ended June 30, 2015, compensation expense under the Plan aggregated $0.03 million and $0.09 million, respectively. Note 7 : Income Taxes For the three months ended June 30, 2016, the Company recorded an income tax benefit, as restated,of $0.4 million, and for the six months ended June 30, 2016 the Company recorded an income tax expense of $0.1 million, as restated. This compares to income tax expense of $0.5 million and $0.7 million, respectively, for the three and six months ended June 30, 2015. Deferred tax assets, as restated,of $13.8 million at June 30, 2016 remained materially unchanged as compared to December 31, 2015. The Company will continue to evaluate its ability to realize its net deferred tax asset. If future evidence suggests that it is more likely than not that a portion of the deferred tax asset will not be realized, the valuation allowance may be increased. 26 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 8: Income (loss) per share The Company is required to present basic income (loss) per share and diluted income (loss)per share in its consolidated statements of operations. Basic income (loss) per share amounts are computed by dividing net income (loss)by the weighted average number of common shares outstanding. Diluted income (loss)per share reflects additional common shares that would have been outstanding if potentially dilutive common shares had been issued, as well as any adjustment to income that would result from the assumed issuance. Potential common shares that may be issued by the Company relate to outstanding restricted stocks and would be determined using the treasury stock method. The Company is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income (loss)per share. 27 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The Company had no outstanding stock options as of June 30, 2016 or December 31, 2015. The following is information about the computation of income (loss)per share for the three and six months ended June 30, 2016 and 2015: Restated Restated Three months ended June 30, 2016 Net Loss Weighted Average Common Shares Outstanding Amount BasicLoss Per Share $ ) 3,957,012 $ ) Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A N/A N/A DilutedLoss Per Share ) 3,957,012 $ ) Three months Ended June 30, 2015 Net Income Weighted Average Common Shares Outstanding Amount Basic Income Per Share $ 689,321 3,872,073 $ 0.18 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 21,093 N/A Diluted Income Per Share $ 689,321 3,893,166 $ 0.18 Restated Restated Six months ended June 30, 2016 Net Income Weighted Average Common Shares Outstanding Amount Basic Earnings Per Share $ 3,956,609 $ Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 33,366 N/A Diluted Earnings Per Share 3,989,975 $ Six months Ended June 30, 2015 Net Income Weighted Average Common Shares Outstanding Amount Basic Income Per Share $ 978,134 3,871,960 $ 0.25 Effect of Dilutive Securities Non-vested Restricted Stock Grants N/A 20,992 N/A Diluted Income Per Share $ 978,134 3,892,952 $ 0.25 28 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 9: Borrowings Federal Home Loan Bank borrowings The Company is a member of the Federal Home Loan Bank of Boston ("FHLB"). The Company has the ability to borrow from the FHLB based on a certain percentage of the value of the Company’s qualified collateral, as defined in the FHLB Statement of Products Policy, comprised mainly of mortgage-backed securities and loans segregated as collateral for the FHLB. At June 30, 2016 and December 31, 2015, outstanding advances from the FHLB aggregated $128.0 million and $132.0 million respectively. The advances outstanding at June 30, 2016 had maturities ranging from one day to sixty months with rates ranging from 2.7 basis points to 57 basis points. The FHLB borrowings are collateralized by a mixture of real estate loans and securities with a book value of $131.3 million as of June 30, 2016. Junior subordinated debt owed to unconsolidated trust The subordinated debentures of $8.2 million are unsecured obligations of the Company and are subordinate and junior in right of payment to all present and future senior indebtedness of the Company. These obligations qualify as Tier 1 capital. The subordinated debentures, which bear interest at three-month LIBOR plus 3.15% (3.79% at June 30, 2016), mature on March 26, 2033. Beginning in the second quarter of 2009, the Company deferred quarterly interest payments on the subordinated debentures for twenty consecutive quarters as permitted under the terms of the debentures. The Company made a payment of approximately $1.6 million in June 2014, which brought the debt current as of that date. Interest payments since June 2014 have been deferred at the Company’s option, however interest expense continues to be accrued and charged to operations. At June 30, 2016, interest owed for the subordinated debt was $0.6 million. Note Payable In September 2015, the Company executed a $2.0 million Note Payable for the purchase of its Fairfield, CT branch, which had formerly been leased by the Company. The note has a ten-year term and bears interest at a fixed rate of 1.75%. The Company makes interest and principal payments monthly. The note is secured by a first Mortgage Deed and Security Agreement on the property purchased. No te 10 : Financial Instruments with Off-Balance Sheet Risk In the normal course of business, the Company is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the balance sheet. The contractual amounts of these instruments reflect the extent of involvement the Company has in particular classes of financial instruments. The contractual amount of commitments to extend credit and standby letters of credit represents the total amount of potential accounting loss should the contracts be fully drawn upon, the customers default, and the value of any existing collateral become worthless. The Company uses the same credit policies in approving commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis. Management believes that the Company controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. 29 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Financial instruments whose contractual amounts represent credit risk at June 30, 2016 are as follows: Commitments to extend credit: (in thousands) Future loan commitments $ 15,186 Home equity lines of credit 21,464 Unused lines of credit 22,684 Undisbursed construction loans 20,204 Financial standby letters of credit 1,262 $ 80,800 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments to extend credit generally have fixed expiration dates, or other termination clauses, and may require payment of a fee by the borrower. Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the customer. Collateral held varies, but may include residential and commercial property, deposits and securities. The Company has established a reserve of $5,000 as of June 30, 2016 for these commitments which is included in accrued expenses and other liabilities. Standby letters of credit are written commitments issued by the Company to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. Guarantees that are not derivative contracts are recorded on the Company’s consolidated balance sheet at their fair value at inception. Any instruments deemed to be derivatives would be accounted for as a fair value or cash flow hedge as appropriate. 30 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1 1 : Regulatory and Operational Matters The Company’s and the Bank’s capital and capital ratios at June 30, 2016 and December 31, 2015 were: Restated Restated Restated Restated Capital Requirements Actual Minimum Minimum with Capital Buffer Well Capitalized (dollars in thousands) Amount Ratio Amount Ratio Amount Ratio Amount Ratio June 30, 2016 The Company: Tier 1 Leverage Capital (to Average Assets) $ % $ 24,491 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) % 24,999 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) % 33,332 % N/A N/A N/A N/A Total Capital (to Risk Weighted Assets) % 44,442 % N/A N/A N/A N/A The Bank: Tier 1 Leverage Capital (to Average Assets) $ % $ 24,504 % N/A N/A $ 30,630 % Common Equity Tier 1 Capital (to Risk Weighted Assets) % 24,934 % 28,397 % 36,015 % Tier 1 Capital (to Risk Weighted Assets) % 33,245 % 36,708 % 44,327 % Total Capital (to Risk Weighted Assets) % 44,327 % 47,790 % 55,408 % December 31, 2015 The Company: Total Capital (to Risk Weighted Assets) $ 59,595 % $ 24,401 % N/A N/A N/A N/A Common Equity Tier 1 Capital (to Risk Weighted Assets) 51,595 % 23,119 % N/A N/A N/A N/A Tier 1 Capital (to Risk Weighted Assets) 59,595 % 30,826 % N/A N/A N/A N/A Tier 1 Capital (to Average Assets) 64,845 % 41,101 % N/A N/A N/A N/A The Bank: Total Capital (to Risk Weighted Assets) $ 59,958 % $ 24,393 % N/A N/A $ 30,491 % Common Equity Tier 1 Capital (to Risk Weighted Assets) 59,958 % 23,029 % N/A N/A 33,265 % Tier 1 Capital (to Risk Weighted Assets) 59,958 % 30,706 % N/A N/A 40,941 % Tier 1 Capital (to Average Assets) 65,207 % 40,941 % N/A N/A 51,177 % Under the final capital rules that became effective on January 1, 2015, there was a requirement for a common equity Tier 1 capital conservation buffer of 2.5% of risk-weighted assets which is in addition to the other minimum risk-based capital standards in the rule. Institutions that do not maintain this required capital buffer will become subject to progressively more stringent limitations on the percentage of earnings that can be paid out in dividends or used for stock repurchases and on the payment of discretionary bonuses to senior executive management. The capital buffer requirement is being phased in over three years beginning in 2016. We have included the 0.625% increase for 2016 in our minimum capital adequacy ratios in the table above. The capital buffer requirement effectively raises the minimum required common equity Tier 1 capital ratio to 7.0%, the Tier 1 capital ratio to 8.5%, and the total capital ratio to 10.5% on a fully phased-in basis on January 1, 2019. Management believes that, as of June 30, 2016, the Company would meet all capital adequacy requirements under the Basel III Capital Rules on a fully phased-in basis as if all such requirements were currently in effect. 31 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Note 1 2 : Fair Value and Interest Rate Risk The Company uses fair value measurements to record fair value adjustments to certain assets and liabilities and to determine fair value disclosures. A fair value hierarchy has been established that prioritizes the inputs used to measure fair value, requiring entities to maximize the use of observable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs generally require significant management judgment. The three levels within the fair value hierarchy are as follows: ● Level 1- Unadjusted quoted market prices for identical assets or liabilities in active markets that the entity has the ability to access at the measurement date (such as active exchange-traded equity securities and certain U.S. and government agency debt securities). ● Level 2- Observable inputs other than quoted prices included in Level 1, such as: ■ quoted prices for similar assets or liabilities in active markets (such as U.S. agency and government sponsored mortgage-backed securities) ■ quoted prices for identical or similar assets or liabilities in less active markets (such as certain U.S. and government agency debt securities, and corporate and municipal debt securities that trade infrequently) ■ Other inputs that are observable for substantially the full term of the asset or liability (i.e. interest rates, yield curves, prepayment speeds, default rates, etc.) ● Level 3- Valuation techniques that require unobservable inputs that are supported by little or no market activity and are significant to the fair value measurement of the asset or liability (such as pricing and discounted cash flow models that typically reflect management’s estimates of the assumptions a market participant would use in pricing the asset or liability). A description of the valuation methodologies used for assets and liabilities recorded at fair value, and for estimating fair value for financial and non-financial instruments not recorded at fair value, is set forth below. Cash and due from banks, federal funds sold, short-term investments and accrued interest receivable and payable: The carrying amount is a reasonable estimate of fair value and accordingly these are classified as Level 1. These financial instruments are not recorded at fair value on a recurring basis. Available-for-Sale Securities: The fair value of securities available for sale (carried at fair value) and held to maturity (carried at amortized cost) is determined by obtaining quoted market prices on nationally recognized securities exchanges (Level 1), or matrix pricing (Level 2), which is a mathematical technique used widely in the industry to value debt securities without relying exclusively on quoted market prices for the specific securities but rather by relying on the securities' relationship to other benchmark quoted prices. Other Investments: The Bank’s investment portfolio includes the Solomon Hess SBA Loan Fund totaling $4.5 million. This investment is utilized for the purposes of the Bank satisfying its CRA lending requirements. As this fund operates as a private fund, shares in the Fund are not publicly traded and therefore have no readily determinable market value. An investment in the Fund is reported in the financial statements at cost, as adjusted for income, losses, and cash distributions attributable to the investment. 32 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Loans: For variable rate loans, which reprice frequently and have no significant change in credit risk, carrying values are a reasonable estimate of fair values, adjusted for credit losses inherent in the portfolios. The fair value of fixed rate loans is estimated by discounting the future cash flows using the period-end rates, estimated by using local market data, at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities, adjusted for credit losses inherent in the portfolios. As estimates are dependent on management’s observations, loans are classified as Level 3. The Company does not record loans at fair value on a recurring basis. However, from time to time, nonrecurring fair value adjustments to collateral-dependent impaired loans are recorded to reflect partial write-downs based on the observable market price or current appraised value of collateral. Fair values estimated in this manner do not fully incorporate an exit-price approach to fair value, but instead are based on a comparison to current market rates for comparable loans. OREO : The fair value of other OREO properties the Company may obtain is based on the estimated current property valuations less estimated selling costs. When the fair value is based on current observable appraised values, OREO is classified within Level2. The Company classifies the OREO within Level 3 when unobservable adjustments are made to appraised values. Deposits: The fair value of demand deposits, regular savings and certain money market deposits is the amount payable on demand at the reporting date. The fair value of certificates of deposit and other time deposits is estimated using a discounted cash flow calculation that applies interest rates currently being offered for deposits of similar remaining maturities, estimated using local market data, to a schedule of aggregated expected maturities on such deposits. The Company does not record deposits at fair value on a recurring basis. Junior Subordinated Debt: Junior subordinated debt reprices quarterly and as a result the carrying amount is considered a reasonable estimate of fair value. The Company does not record junior subordinated debt at fair value on a recurring basis. Federal Home Loan Bank Borrowings: The fair value of the advances is estimated using a discounted cash flow calculation that applies current Federal Home Loan Bank interest rates for advances of similar maturity to a schedule of maturities of such advances. The Company does not record these borrowings at fair value on a recurring basis. Off-balance sheet instruments: Fair values for the Company’s off-balance-sheet instruments (lending commitments) are based on interest rate changes and fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The Company does not record its off-balance-sheet instruments at fair value on a recurring basis. 33 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table details the financial assets measured at fair value on a recurring basis as of June 30, 2016 and December 31, 2015, and indicates the fair value hierarchy of the valuation techniques utilized by the Company to determine fair value: (in thousands) Quoted Prices in Significant Significant June 30, 2016 Active Markets for Identical Assets (Level 1) Observable Inputs (Level 2) Unobservable Inputs (Level 3) Balance as of June 30, 2016 U.S. Government agency mortgage- backed securities $ - $ 12,139 $ - $ 12,139 Corporate bonds - 8,898 - 8,898 Subordinated Notes - 2,000 - 2,000 Securities available for sale $ - $ 23,037 $ - $ 23,037 December 31, 2015 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance as of June 30, 2016 U.S. Government agency bonds $ - $ 4,954 $ - $ 4,954 U.S. Government agency mortgage- backed securities - 13,413 - 13,413 Corporate bonds - 9,010 - 9,010 Subordinated Notes - 2,000 - 2,000 Securities available for sale $ - $ 29,377 $ - $ 29,377 The Company regularly monitors significant market inputs and assumptions used in its fair value measurements and evaluates the level of the valuation input according to the fair value hierarchy. This may result in a transfer between levels in the hierarchy from period to period. There were no transfers of assets between levels 1, 2 or 3 during the six months ended June 30, 2016 or 2015. Certain financial assets and financial liabilities are measured at fair value on a nonrecurring basis; that is, the instruments are not measured at fair value on an ongoing basis but are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment). 34 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The following table reflects financial assets measured at fair value on a non-recurring basis as of June 30, 2016 and December 31, 2015, segregated by the level of the valuation inputs within the fair value hierarchy utilized: Restated Restated Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance June 30, 2016 Impaired loans $ - $ - $ - $ - Other real estate owned $ - $ - $ 851 $ 851 December 31, 2015 Impaired loans $ - $ - $ 363 $ 363 Other real estate owned $ - $ - $ - $ - (dollars in thousands) Quantitative Information about Level 3 Fair Value Measurements Restated Valuation Unobservable Range RangeAsset Description Fair Value Technique Input (Weighted Average ) June 30, 2016 Appraised Liquidation Costs (2) 9.6% (9.6%) Other real estate owned $ 851 Value of Property (1) Appraisal Adjustment (2) 13% (13%) December 31, 2015 Impaired loans $ 363 Appraised Value of Collateral (1) Liquidation Costs (2) 8% (8%) Fair value is generally determined through independent appraisals of the underlying collateral (in the case of impaired loans) or property (in the case of OREO), which include Level 3 inputs that are not identifiable. Appraisals may be adjusted by management for qualitative factors such as economic conditions and estimated liquidation expenses. The range and weighted average of qualitative factors such as economic conditions and estimated liquidation expenses are presented as a percent of the appraised value. The Company discloses fair value information about financial instruments, whether or not recognized in the consolidated balance sheet, for which it is practicable to estimate that value. Certain financial instruments are excluded from disclosure requirements and, accordingly, the aggregate fair value amounts presented do not represent the underlying value of the Company. 35 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) The estimated fair value amounts have been measured as of June 30, 2016 and December 31, 2015 and have not been reevaluated or updated for purposes of these financial statements subsequent to those respective dates. As such, the estimated fair value of these financial instruments subsequent to the respective reporting dates may be different than amounts reported on those dates. The information presented should not be interpreted as an estimate of the fair value of the Company since a fair value calculation is only required for a limited portion of the Company’s assets and liabilities. Due to the wide range of valuation techniques and the degree of subjectivity used in making the estimates, comparisons between the Company’s disclosures and those of other bank holding companies may not be meaningful. The following is a summary of the carrying amounts and estimated fair values of the Company’s financial instruments not measured and not reported at fair value on the consolidated balance sheets at June 30, 2016 and December 31, 2015: Restated Restated June 30, 2016 December 31, 2015 (in thousands) Fair Value Hierarchy Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial Assets: Cash and noninterest bearing balances due from banks Level 1 $ 2,893 $ 2,893 $ 2,588 $ 2,588 Interest-bearing deposits due from banks Level 1 43,594 43,594 82,812 82,812 Other investments Level 2 4,450 4,450 4,450 4,450 Federal Reserve Bank stock Level 2 2,123 2,123 2,075 2,075 Federal Home Loan Bank stock Level 2 5,859 5,859 6,570 6,570 Loans receivable, net Level 3 479,127 478,160 Accrued interest receivable Level 2 2,120 2,120 2,010 2,010 Financial Liabilities: Demand deposits Level 2 $ 75,244 $ 75,244 $ 85,065 $ 85,065 Savings deposits Level 2 124,196 124,196 108,658 108,658 Money market deposits Level 2 18,486 18,486 19,522 19,522 NOW accounts Level 2 28,745 28,745 28,684 28,684 Time deposits Level 2 142,480 122,965 156,964 156,363 Brokered Deposits Level 1 57,185 57,160 48,154 48,062 FHLB Borrowings Level 2 128,000 128,441 132,000 131,903 Subordinated debentures Level 2 8,248 8,248 8,248 8,248 Note Payable Level 3 1,846 1,887 1,939 1,904 Accrued interest payable Level 2 592 592 532 532 The Company assumes interest rate risk (the risk that general interest rate levels will change) as a result of its normal operations. As a result, the fair values of the Company’s financial instruments will change when interest rate levels change and that change may be either favorable or unfavorable to the Company. Management attempts to match maturities of assets and liabilities to the extent possible to mitigate interest rate risk. However, borrowers with fixed rate obligations are less likely to prepay in a rising rate environment and more likely to prepay in a falling rate environment. Conversely, depositors who are receiving fixed rates are more likely to withdraw funds before maturity in a rising rate environment and less likely to do so in a falling rate environment. Management monitors rates and maturities of assets and liabilities and attempts to minimize interest rate risk by adjusting terms of new loans and deposits and by investing in securities with terms that mitigate the Company’s overall interest rate risk. 36 PATRIOT NATIONAL BANCORP , INC. AND SUBSIDIARY Notes to consolidated financial statements (Unaudited) Off-balance sheet instruments Loan commitments on which the committed interest rate is less than the current market rate were insignificant at June 30, 2016 and December 31, 2015. The estimated fair value of fee income on letters of credit at June 30, 2016 and December 31, 2015 was also insignificant. Note 13 :Recent Accounting Pronouncements Recently Issued Accounting Standards Updates ASU 2014-09: In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers . This update will replace all current U.S. GAAP related to revenue recognition and will eliminate all industry-specific guidance. During 2016, the update was further clarified by ASU 2016-08 Revenue from C ontracts with C ustomers : Principle versus Agent Considerations ; ASU 2016-10, Revenue from Contracts with Customers : Identifying Performance Obligations and Licensing and ASU 2016-12 Revenue from C ontracts with C ustomers : Narrow-Scope Improvements and Practical Expedients. In July 2015, the FASB affirmed its proposal to defer the effective date of this new standard. As a result, public companies will apply the new revenue standard to annual reporting periods beginning after December 15, 2017. The Company is currently assessing the impact that this guidance will have on its consolidated financial statements, but does not expect a material impact on its financial condition or results of operations. ASU 2016-01: In January 2016, the FASB issued ASU 2016-01, Financial Instruments - Overall . ASU 2016-01 requires cost-method equity investments to be measured at fair value with changes in fair value recognized in net income. The ASU simplifies the impairment assessment of equity investments without readily determinable fair values by requiring a qualitative assessment to identify impairment, and a measurement of the investment at fair value only when an impairment is qualitatively identified to exist. The standard is effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. Early adoption is not permitted. The Company is currently assessing the potential impact ASU 2016-01 will have on its financial statements, but does not expect a material impact on its financial condition or results of operations. ASU 2016-02 : In February 2016, the FASB issued Accounting Standards Update ("ASU") No. 2016-02, Leases.
